Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-698

IN RE: MARC H. HOFFMAN,
                      Respondent.
Bar Registration No. 963538                       BDN: 154-15

BEFORE:       Easterly, Associate Judge, and Pryor and Terry, Senior Judges.

                                      ORDER
                              (FILED - October 15, 2015)

       On consideration of the certified order revoking respondent’s license to
practice of law in the state of Florida by consent, this court’s July 2, 2015, order
directing respondent to show cause why the functionally equivalent reciprocal
discipline of disbarment should not be imposed, and the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent has failed to file a
response to this court’s order to show cause or file an affidavit as required by D.C.
Bar R. XI, §14 (g), it is

       ORDERED that Marc H. Hoffman is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                          PER CURIAM